[J-145A&B-2012] [MO: Per Curiam]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :              No. 650 CAP
                              :
               Appellee       :              Appeal from the Order dated 12/30/2011
          v.                  :              (docketed on 1/3/2012) in the Court of
                              :              Common Pleas, Criminal Division,
MICHAEL BARDO,                :              Luzerne County at No. CP-40-MD-
                              :              0002778-1992
               Appellant      :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :              No. 651 CAP
                              :
               Appellant      :              Appeal from the Order dated 12/30/2011
          v.                  :              (docketed on 1/3/2012) in the Court of
                              :              Common Pleas, Criminal Division,
                              :              Luzerne County at No. CP-40-MD-
MICHAEL BARDO,                :              0002778-1992
                              :
               Appellee       :              SUBMITTED: November 5, 2012


    CONCURRING OPINION AND OPINION IN SUPPORT OF AFFIRMANCE ON
                        DOCKET No. 651 CAP


MR. JUSTICE BAER                                      DECIDED: December 16, 2014


      I join the Per Curiam Opinion’s disposition of the appeal of Michael Bardo and its

affirmance of the denial of guilt-phase relief. As to the penalty phase, however, I join

the Concurring Opinion and Opinion in Support of Affirmance on Docket No. 651 CAP

by Justice Saylor to the extent that he would uphold the reasoning and holding of the

post-conviction court in awarding penalty phase relief to Bardo because, like Justice
Saylor, I believe the lower court’s determinations are sufficiently supported by the

record and free of legal error.




                         [J-145A&B-2012] [M.O. - Per Curiam] - 2